UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6639


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATCHMIE NARAYAN TOOLASPRASHAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (3:85-cr-00045-BO-1)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latchmie Narayan Toolasprashad, Appellant Pro Se. Joshua Bryan
Royster, UNITED STATES DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Latchmie    Narayan        Toolasprashad            appeals       a    district

court order construing his filing as a successive 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion and denying relief.                                   We have

reviewed the record and the district court’s order and conclude

the   court    correctly      held     it   could      not    consider      a       second    or

successive § 2255 motion.                We have considered Toolasprashad’s

claim   that    the   court      erred      by   not    considering         that       he    was

seeking   relief        under    Fed.       R.   Crim.        P.    33      and      conclude

Toolasprashad is not entitled to relief under Rule 33.

              Accordingly, we affirm the district court’s order.                             We

deny Toolasprashad’s motion for appointment of counsel and we

grant   his    motion    to     seal    exhibits.            We    dispense         with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     AFFIRMED




                                             2